          Case 1:18-cv-10929-GAO Document 93 Filed 03/31/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                CIVIL ACTION NO. 18-10929-GAO

                                          DEON FINCHER,
                                             Plaintiff,

                                                   v.

                          TOWN OF BROOKLINE, MASSACHUSETTS,
                                      Defendant.


                                              ORDER
                                            March 31, 2021

O’TOOLE, S.D.J.

        The magistrate judge to whom this matter was referred filed a Report and Recommendation

(dkt. no. 90) (“R&R”) recommending that Town of Brookline’s Motion for Summary Judgment

(dkt. no. 69) be granted. The plaintiff timely filed objections to the R&R, to which the defendant

responded.

        After reviewing the R&R, the parties’ submissions, and the record, I OVERRULE the

plaintiff’s objections and ADOPT the R&R in its entirety. The plaintiff’s objections are meritless.

        The plaintiff’s objection attempts to rewrite his single claim in this case for 42 U.S.C. §

1983 municipal liability alleging a custom of racial discrimination by the Town which led to his

termination in violation of the Equal Protective Clause into an Americans with Disabilities Act

failure to accommodate claim. The plaintiff’s complaint did not include an ADA claim and even

the plaintiff acknowledged as much stating he was “not making a failure to accommodate claim

under disability law, he is claiming ongoing disparate treatment based on race, culminating in his

termination.” (Deion Fincher’s Opp’n to Town of Brookline’s Mot. Summ. J. at 20 (dkt. no. 75).)

Additionally, none of the contentions in the plaintiff’s objection create a trial worthy dispute.
         Case 1:18-cv-10929-GAO Document 93 Filed 03/31/21 Page 2 of 2




       Accordingly, the defendant’s motion for summary judgment (dkt. no. 69) is GRANTED.

Judgment shall enter for the defendant.

       It is SO ORDERED.

                                                      /s/ George A. O’Toole, Jr.
                                                      Senior United States District Judge




                                            2
